

114 S1135 IS: Hospital Payment Fairness Act of 2015
U.S. Senate
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1135IN THE SENATE OF THE UNITED STATESApril 29, 2015Mrs. McCaskill (for herself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for fairness in hospital payments under
			 the Medicare program.
	
		1.Short
 titleThis Act may be cited as the Hospital Payment Fairness Act of 2015.
		2.Sunset of
 Medicare hospital payment provisionSection 3141 of the Patient Protection and Affordable Care Act (42 U.S.C. 1395ww note) is amended by inserting and before October 1, 2015, after October 1, 2010,.